UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X

UNITED STATES OF AMERICA,
                                                MEMORANDUM AND ORDER
          - against -
                                                   18-CR-197 (KAM)
WARREN FLEMING,
                            Defendant.

-----------------------------------X

          Before the court is defendant Warren Fleming’s July

23, 2018, Motion to Suppress Evidence.        (See ECF No. 21, Motion

to Suppress.)   In his motion, defendant asks the court to

suppress physical evidence, including a firearm and crack

cocaine, and defendant’s statement obtained by the police

incident to his search and subsequent arrest on April 4, 2018.

(ECF No. 21, Motion to Suppress; ECF No. 21-1, Declaration in

Support of Motion to Suppress.)        On August 13, 2018, the

government opposed defendant’s motion and argued that defendant

was not entitled to a hearing as defendant failed to raise any

issues of fact regarding the issuance of the ICard, which

indicated there was probable cause for his arrest, or the

circumstances of Mr. Fleming’s arrest.        (ECF No. 22, Gov’t.

Opposition to Motion to Suppress, at 5.)        Specifically, the

government argued that defendant had not submitted an affidavit

“alleging facts which would require the suppression of

[evidence] if those facts were proved at a hearing.”        (Id.


                                   1
(citing United States v. Aparo, 221 F.Supp.2d 359, 369 (E.D.N.Y.

2002) (denying motion to suppress post-arrest statement where

defendant’s motion papers failed to establish factual basis for

suppression).)   On August 24, 2018, defendant replied to the

government’s opposition.   (ECF No. 23, Def. Reply in Support of

Motion to Suppress.)   On October 11, 2018, the court issued an

order stating that the hearing on defendant’s motion to

suppress, scheduled for October 24, 2018, would be limited to

the facts surrounding Detective Fusco’s issuance of the ICard

and Officer Rivera’s knowledge regarding the ICard at the time

of defendant’s arrest.

            On October 19, 2018, the government filed a motion in

limine seeking to preclude cross examination of Detective Rivera

and Officer Fusco regarding substantiated CCRB complaints and

civil actions the two law enforcement officers were party to in

the past.   (See ECF No. 27, Gov’t. First Motion in Limine.)    On

October 24, 2018, the court heard argument from the parties on

defendant’s motion to suppress and the government’s motion in

limine.   The court granted in part and denied in part the

government’s motion in limine on the record, and then conducted

an evidentiary hearing and ordered post hearing briefing.    (See

Suppression Hearing Tr. “Tr.” at 5-7,85-88.)   The parties post

hearing briefing was complete on December 11, 2018.   (See ECF

No. 34, Def. Mem. in Further Support of Motion to Suppress; ECF

                                  2
No. 35, Opposition to Def. Mem. in Further Support of Mot. to

Dismiss; ECF No. 36, Reply in Further Support of Motion to

Suppress.)    For the reasons stated below, defendant’s motion to

suppress is denied.

  I.   Background

       a. The March 2018 Harassment Complaint

            The facts and evidence adduced at the hearing are as

follows.    On March 31, 2018, the mother of defendant’s two young

daughters (the “victim”) called 911 at approximately 12:12 a.m.

and reported that her ex-boyfriend had broken a window, pushed

her to the floor and hit her as he attempted to enter her

apartment.    (ECF No. 22 at 2.)     The victim identified defendant

by name as the assailant and provided 911 with a description of

his appearance.    (Id.)   She stated that defendant smelled of

alcohol and indicated that he lived in an apartment on Osborn

Street in Brooklyn.     (Id.)    The victim also indicated that she

had previously obtained an order of protection against

defendant.    (Id.)   New York Police Department (“NYPD”) Officer

Keon Lawson responded to the scene, the victim’s home in

Brooklyn, where the victim informed Officer Lawson that

defendant attacked her and texted her to say he was going to

kill her and her fourteen-year-old son, placing her in fear for

her life.    (Id. at 2-3.)      Officer Lawson completed a Domestic

Incident Report after he responded to the scene, indicating that

                                     3
the defendant arrived at the victim’s apartment, attempted to

enter the apartment, and fought with the victim verbally in

addition to texting the victim and threatening to kill her.

(ECF No. 34-1, GX 4, March 31, 2018 Domestic Incident Report, at

1.)   The victim provided Officer Lawson with a signed statement

that stated that defendant first banged on her window, and when

she opened the door, he pushed her into the hallway where they

had a physical tussle as she tried to push him out of her home

and close her door.   (Id. at 2.)       After the victim pushed him

out of the home and closed the door, defendant hit the middle

panel of glass in the door, and broke the glass in her door.

(Id.)    The victim yelled to her son to call the police, and the

defendant then called the Victim, threatening to kill her and

her fourteen-year-old son.   (Id. at 2.)       Officer Lawson

indicated in the Domestic Incident Report that aggravated

harassment was an offense with which defendant could be charged

and then entered a complaint in the NYPD database describing the

incident.   (See GX 4, Domestic Incident Report; ECF No. 34-2, GX

1, March 31, 2018 Omniform System Complaint.)

            NYPD Detective Thomas Fusco investigated the victim’s

complaint later the same day and interviewed the victim at

approximately 9:00 a.m.   At the suppression hearing on October

24, 2018, Detective Fusco testified that he had worked with the

NYPD for thirteen years, and had been a member of the 75th

                                    4
Precinct’s Domestic Violence Squad for eight months.       (Tr. at

14:1-16.)   Detective Fusco testified that as a member of the

Domestic Violence Squad, he investigates domestic violence

incidents after police reports are generated and entered into

the NYPD’s case management system, which is referred to as the

ECMS system.   (Id. at 15:5-18.)       Detective Fusco saw the

victim’s Omniform System Complaint, determined that he should

follow up, and assigned himself the case through the ECMS

system.   (Id. at 20:6-12, 21:19 - 25-22:1-5.)      He contacted the

victim by phone the morning of the incident to discuss what

occurred.   (Tr. at 22:11-25.)   During the 9:00 a.m. interview,

the victim informed Detective Fusco that defendant came to her

home, had an argument with the victim and pushed his way into

her apartment, verbally threatened to kill her and her son,

broke the glass in the top panel of the front door of her

residence and left on a bicycle.       (See ECF No. 22 at 3; Tr. at

22:24-23:7.)   Detective Fusco testified that he determined the

victim’s account was credible based on the telephone interview

taken together with the information in the police Omniform

System Complaint.   (Tr. at 23:14-25:3.)

            At approximately 9:10 a.m., Detective Fusco submitted

a perpetrator investigation card (“ICard”) for defendant, which

appeared in NYPD databases and alerted NYPD officers that there

was probable cause to arrest defendant for aggravated harassment

                                   5
in the second degree. 1     (Id.; see also Tr. at 16:1-25; GX 2,

ICard.)   At the suppression hearing, Detective Fusco explained

that there were two types of ICards: a “probable cause” ICard

and a “suspect only” ICard.       (See Tr. at 16: 16-19.)       “Probable

cause” ICards signal that there is probable cause for a person’s

arrest, whereas “suspect only” ICards show that the subject of

the ICard is a person of interest.         (Id.)   After interviewing

the victim of defendant’s attack and making a credibility

determination, Detective Fusco determined that there was

probable cause to arrest defendant and to issue a probable cause

ICard for aggravated harassment against defendant.            (Tr. at

24:14-27:3.)    Although Detective Fusco believed there was also

probable cause to issue the ICard for criminal mischief, he

testified that only one crime can be selected when an ICard is

generated in the ECMS system.        (Id. at 26:4-9.)

            The ICard indicated that defendant was the named

perpetrator and had texted the victim stating, “I’m going to

kill you.”    (See ECF No. 22 at 3.)       The ICard also provided

defendant’s full name, date of birth, photograph and address and




1 An NYPD investigation card or ICard is an “internal NYPD form issued by an
officer when there is a suspect, witness or perpetrator to be investigated.”
(See ECF No. 22 at 3 n. 3 (citing Johnson v. City of New York, 15-CV-1625,
2017 WL 1476139, at *2 (E.D.N.Y. April 24, 2017)); see also Henning v. City
of New York, 09-CV-3998, 2012 WL 2700505, at *1, n.2 (E.D.N.Y. July 5, 2012)
(“The NYPD issues I-cards, inter alia, to give notice of persons sought for
whom there is probable cause for arrest.”).)

                                      6
indicated that defendant had previously been arrested for

criminal possession of weapons.           (See Id.; Tr. at 26:4-15.)

         b. The April 2018 Search and Seizure 2

            On or around April 4, 2018, Officer Henry Rivera of

the NYPD 73rd Precinct was investigating drug trafficking

activity and had identified defendant as a person involved in

his investigation.      (ECF No. 22 at 3.)       Officer Rivera testified

that he was an Assistant Field Intelligence Officer at the time

of defendant’s arrest and had over twelve years of experience

working for the NYPD at the time.           (Tr. at 72:15-73:1-6.)     On

the morning of April 4, 2018, as part of his investigation,

Officer Rivera searched an NYPD database to see if there was any

ICard issued for defendant, because he was “keeping current with

the status of Mr. Warren Fleming, as [he] was conducting an

investigation into [Mr. Fleming].”           (Tr. at 74:4-12.)    Officer

Rivera saw the ICard for defendant in the ECMS system and

decided to patrol the area near defendant’s last known address

to look for and arrest defendant in connection with the

aggravated harassment described in the ICard.           (ECF No. 22 at 3;

see also Tr. at 76:6-13.) 3


2 The facts regarding defendant’s April 4, 2018 arrest and seizure of evidence
are taken from those asserted in the government’s Opposition to the Motion to
Suppress, ECF No. 22, unless otherwise noted.
3 Detective Fusco testified at the suppression hearing that he was not aware

that defendant was under investigation by his precinct on the day he issued
the ICard, and had not spoken to Officer Rivera or anyone else in the
intelligence unit. (See Tr. at 37:21-38:4.)

                                      7
           Three other NYPD officers assigned to the 73rd

Precinct joined Officer Rivera on patrol.   (ECF No. 22 at 3.)

Officer Rivera drove, Sergeant John McGiveney sat in the front

of the vehicle, and Officers Daniel Berardi and Christopher

Furegno sat in the rear of the vehicle.   (Id.)

           Officer Rivera observed a man, who matched the

description of defendant in the ICard, riding a bicycle towards

the building located at defendant’s last known address.     (Id. at

4.)   Officer Rivera was aware of what defendant looked like

prior to April 4, 2018, and had both seen defendant in

photographs and in person prior to the date of the arrest.     (See

Id. at 74:13-22.)   Officer Rivera pulled the patrol car over to

face the building and defendant looked at the patrol car when it

stopped.   (Id.)   Officer Rivera was in his vehicle approximately

forty feet from defendant when he saw defendant at 3:30 p.m., in

daylight, with a clear and unobstructed view.     (Id. at 76:23-

77:18.)    Officer Rivera recognized defendant as the subject of

the ICard and of his drug trafficking investigation and stated,

“he’s under,” to the other officers riding with him, which they

understood to mean that there was probable cause to arrest

defendant.   (Id. at 79:24-81:4.)

           The officers exited the vehicle and approached

defendant who first put his hands in the air, but then reached

towards his own waist.   (ECF No. 22, Gov’t. Opp., at 4.)

                                    8
Officer Berardi ordered defendant not to reach for anything and

grabbed defendant’s wrist, at which point defendant stated “I

have a gun on me.”    (Id.)   Officer Furegno removed a loaded

semiautomatic pistol from defendant’s waistband and Officer

Rivera placed defendant under arrest.     (Id.)   Officer Rivera

searched defendant incident to the arrest, and discovered twelve

packets of crack cocaine, a cell phone and $392 in defendant’s

pockets.   (Id.)

           Based upon the evidence seized during the April 4,

2018 search, defendant was indicted for possession of cocaine

base with intent to distribute, in violation of 21 U.S.C. §

841(a)(1) and 841(b)(1)(C), possession of a firearm in

furtherance of a drug trafficking crime in violation of 18

U.S.C. § 924(c)(l)(A)(i), and possessing a firearm after

previously being convicted of a felony in violation of 18 U.S.C.

§ 922(g)(1) and 924(a)(2).    (See ECF No. 10, Indictment, at 1-2.)

Defendant asserts, and the government does not dispute, that

defendant was not stopped on April 4, 2018 due to the police

witnessing defendant partaking in criminal activity or in

possession of contraband.     (See ECF No 21-2, Defendant

Declaration, at 1.)    Rather, the government asserts that the

ICard entered by Detective Fusco provided probable cause to

arrest defendant because it was based on a credible complaint by

a witness identifying defendant as the perpetrator of a crime.

                                   9
(See ECF No. 21-2, Defendant Declaration, at 1; ECF No. 22,

Gov’t. Opp.)

  II.   Legal Standard

          The Fourth Amendment of the United States Constitution

prohibits “unreasonable searches and seizures.”    U.S. Const.

Amend. IV.   “Supreme Court precedent, binding on this and all

courts in this land, establishes that the ‘capacity to claim the

protection of the Fourth Amendment depends . . . upon whether

the person who claims the protection of the [Fourth] Amendment

has a legitimate expectation of privacy in the invaded place.’”

United States v. Ulbricht, No. 14-CR-68, 2014 WL 5090039, at *5

(S.D.N.Y. Oct. 10, 2014), aff'd, 858 F.3d 71 (2d Cir. 2017)

(citing Rakas v. Illinois, 439 U.S. 128, 143 (1978)); see also

United States v. Watson, 404 F.3d 163, 166-167 (2d Cir. 2005)

(citing See Wayne R. LaFave, Search & Seizure § 1.3(f), at 87-88

(3d ed. 1999)).

          When a defendant moves to suppress evidence that he

contends derives from an illegal search, he “bears the burden of

establishing that his own Fourth Amendment rights were violated

by the challenged search or seizure.”    United States v. Osorio,

949 F.2d 38, 40 (2d Cir. 1991) (citations omitted); see also,

e.g. Rawlings v. Kentucky, 448 U.S. 98, 104 (1980); United

States v. Pers., No. 09-CR-983, 2011 WL 2019252, at *1 (S.D.N.Y.

May 18, 2011).    Where an illegal search has been demonstrated,

                                 10
however, the government “has the ultimate burden of persuasion

to show that its evidence . . . was not tainted through a

connection to the illegally procured” evidence.   United States

v. Sapere, 531 F.2d 63, 66 (2d Cir. 1976).

          Once a defendant demonstrates a legitimate expectation

of privacy in the area searched, the burden shifts to the

government to prove the legality of a warrantless stop.

United States v. Perea, 986 F.2d 633, 639 (2d Cir. 1993)

(citations omitted).    To do so, the government must demonstrate

that there was probable cause for the arrest.   See United States

v. Pena, 961 F.2d 333, 339 (2d Cir. 1992) (citing United States

v. Rivera, 321 F.2d 704, 706 n. 1 (2d Cir.1963)).

          Probable cause to arrest exists when the arresting
          officer has knowledge or reasonably trustworthy
          information of facts and circumstances that are
          sufficient to warrant a person of reasonable caution
          in the belief that the person to be arrested has
          committed or is committing a crime.

Torraco v. Port Authority of New York and New Jersey, 615 F.3d

129, 139 (2d Cir. 2010) (citing Escalera v. Lunn, 361 F.3d 737,

743 (2d Cir.2004)) (internal quotation marks omitted).

  III. Discussion

          It is not disputed that Mr. Fleming had a legitimate

expectation of privacy in the clothing he was wearing at the

time he was searched.   See generally United States v. Smith, 621

F.2d 483, 486 (2d Cir. 1980).   Therefore, the critical question


                                 11
is whether Officer Rivera had probable cause to arrest defendant

and conduct a pat down incident to his arrest.    This question

can be analyzed in two key parts, (1) whether Detective Fusco

had probable cause to issue the ICard which indicated that there

was probable cause to arrest defendant, and (2) whether the

arresting officers properly relied on the ICard to stop and

search defendant.

          a. Detective Fusco Had Probable Cause to Issue The ICard

            The Second Circuit has held, “absent circumstances

that raise doubts as to the victim’s veracity, a victim's

identification is typically sufficient to provide probable

cause.”    Stansbury v. Wertman, 721 F.3d 84, 90 (2d Cir.

2013)(internal quotations omitted); see also Moore v. City of

New York, No. 13-CV-392, 2015 WL 1198084, at *4 (E.D.N.Y. Mar.

16, 2015) (finding probable cause to arrest a suspect based on a

victim’s identification of the suspect); Nansaram v. City of New

York, No. 12-CV-5038, 2015 WL 5518270, at *3 (E.D.N.Y. Sept. 17,

2015)(adopting report and recommendation which found that

defendants had probable cause to arrest a suspect for harassment

based on a victim’s identification of the suspect and granting

summary judgment).

            In Moore v. City of New York, the court noted that a

detective issued an ICard for a suspect based on the testimony

of a witness who identified the suspect, to “alert the NYPD that

                                  12
there was probable cause to arrest [the suspect].”      2015 WL

1198084, at *2.   The suspect was arrested six days after the

ICard was issued, although it is unclear whether the arrest was

precipitated by the ICard.     Id.    In Moore, the court found that

a witness’s identification of a suspect on two separate

occasions was sufficient to provide probable cause for the

suspect’s arrest.    Id.   (citing Garrett v. City of New York, No.

10-CV-2689, 2011 WL 4444514, at *4 (S.D.N.Y. Sept. 26, 2011)).

In Garrett, the court found a positive identification of a

suspect in a photo array and line-up constituted probable cause

to arrest the suspect.     2011 WL 4444514, at *4 (citing Rush v.

Astacio, 159 F.3d 1348, 1998 WL 480751, at *1 (2d Cir.1998)).

          The undisputed facts show that the victim had a past

romantic relationship with defendant and shared two children

with defendant, such that it would be reasonable for a law

enforcement officer to find her identification of him as her

attacker credible.    (ECF No. 22, Gov’t. Opp. At 2.)    The two

inconsistencies noted by defendant were the mode by which the

defendant threatened to kill the victim and her son, and the

issue of whether the defendant had the specific intent to break

the glass in the victim’s door.

          During her interactions with Officer Lawson, the

victim indicated that defendant texted her threatening to kill

her and her son, and also provided a written statement to

                                     13
Officer Lawson at that time, indicating that defendant called

her phone and threatened to kill her and her son, a minor, after

she called 911.   (Gov’t. Opp. at 2.)   During her phone interview

with Detective Fusco, the victim indicated that defendant came

to her home and threatened to kill her and her son before

punching and breaking the glass in her front door and leaving.

(Id. at 3.)   Detective Fusco testified that the victim did not

deny being texted or called with threats, and that he found the

victim credible based on the testimony she gave on the phone and

the initial complaint.   (Tr. at 23:4-24:6, 67:23-68:17.)

          There is nothing inherently inconsistent about the

victim’s reports to Officer Lawson and Detective Fusco that

defendant texted the victim threats, called the victim to convey

threats, and made threats in person when he pushed the victim

and struggled with her to enter her home.   Contrary to defense

counsel’s arguments, the victim recounted three different ways

defendant threatened the life of the victim and her son, and

these three descriptions hardly rise to the level of “vastly

inconsistent statements.”   (ECF No. 34 at 2); Crawford v. City

of New York, 477 F. App'x 777, 779 (2d Cir. 2012) (finding that

“supposed inconsistencies in some of the [witnesses’] statements

as to the details and precise dates of the assaults are minor

discrepancies that do not negate probable cause”).   “[W]hile

vastly inconsistent statements by a victim might undermine the

                                14
victim’s reliability, minor inconsistent statements do not

automatically vitiate probable cause based solely on a victim’s

statements if the totality of the circumstances support probable

cause.”   Davenport v. City of New York, No. 15-CV-5890, 2017 WL

4356883, at *11 (E.D.N.Y. Sept. 28, 2017) (collecting cases).

The victim’s failure to state each method of threat in each

statement she gave to the police is insufficient to cast doubt

on her consistent description of the events and identification

of the defendant as perpetrator.      Rather, given Detective

Fusco’s conversation with the victim, and the nature of the

victim’s relationship to defendant, it was reasonable for

Detective Fusco to find the victim credible.

            Defense counsel also argues that the lack of reference

to broken glass or to the victim being pushed in the responding

officer’s typewritten report indicates an inconsistency in the

victim’s statements about what occurred.      (See ECF No. 34 at 2.)

At the suppression hearing, defense counsel cross-examined

Detective Fusco on his ability and opportunity to assess the

credibility of the victim.   He particularly questioned Detective

Fusco’s failure to conduct an in-person interview of the victim

and the responding officer on the scene of the domestic violence

incident.   (See Tr. 39:1-25,40:1-15.)     Defense counsel also

criticized the police department’s failure to verify the

authenticity or source of a photograph in the file depicting a

                                 15
broken glass windowpane on the victim’s door.     (See Id. at 44:6-

15, 45:1-22.)    At the hearing, the government entered into

evidence a photograph of the glass door panel that, according to

the victim, defendant struck and broke.     (See Id. at 27:15-

28:19 (government entering GX 3, a photograph of the glass door

panel, in evidence).)    Detective Fusco explained, however, that

he recalled the victim telling him defendant hit and broke the

glass after the physical tussle between defendant and the

victim.   (See Id. at 22:25-23:3, 45:23-46:5.)    Further,

Detective Fusco explained, the contemporaneous Domestic Incident

Report submitted by the responding officer at the scene of the

incident, Officer Lawson, contained the victim’s narrative,

stating that defendant hit and broke the middle glass panel in

her door.    (See Id. 58:18-25, 59:1-13.)   A different individual,

PAA Newton, entered a truncated version of Officer Lawson’s on-

site report into the ECMS system.     (Id. 31:12-33:23.)   PAA

Newton’s failure to transcribe the victim’s testimony word-for-

word in the typed report entered into the police database does

not render the victim’s testimony false or detract from its

credibility.    (Id.)

            Defendant correctly notes in his post-hearing brief

that “‘[S]ubstantial evidence of the witness’s own unreliability

that is known by the arresting officers could outweigh’ probable

cause which would otherwise exist.”     (ECF No. 34, Memo in

                                 16
Further Support of Motion to Suppress, at 1 (citing Wilson v.

Russo, 212 F.3d 781, 790 (3d Cir. 2000).)    Defendant has shown

no evidence, or substantial evidence that the victim’s account

was reliable.   In Wilson v. Russo, there was significant

exculpatory evidence contradicting the eyewitness’s

identification relied upon by the police as the basis for

probable cause.   212 F.3d at 791.   One eyewitness failed to

identify the individual that a different eyewitness had

identified as the perpetrator in a photo array, there was a

significant height discrepancy between the perpetrator the

eyewitness described and the individual the eyewitness

identified, and the eyewitness who identified the individual who

was arrested testified that she saw the perpetrator in one

location when the identified individual was in another location.

Id.   Despite these discrepancies, the court found that the

exculpatory facts were “not strong enough to undermine a finding

of probable cause.”   Id. at 791-792.   There is no indication

before the court that the alleged discrepancies are significant

enough to render the victim’s account unreliable.    Further,

defendant has failed to show that Detective Fusco did not

properly evaluate the victim’s credibility.    Accordingly, the

court finds that the NYPD had probable cause to arrest defendant

based on the witness’s account and her identification of the



                                17
defendant, and, by extension, there was probable cause to issue

the ICard.   See Stansbury, 721 F.3d at 90.

          Defense counsel argues that even if Detective Fusco

correctly found that the victim was credible, the information

available to him was insufficient to support each element

required to prove aggravated harassment and criminal mischief.

Detective Fusco, however, was not required to adduce evidence

supporting every element of both crimes to establish probable

cause or to arrest defendant.    Ganek v. Leibowitz, 874 F.3d 73,

86 (2d Cir. 2017) (citing Gonzalez v. City of Schenectady, 728

F.3d 149, 155 (2d Cir. 2013)).   Further, when determining

probable cause as to the mens rea element of a crime, the court

must consider “the totality of the circumstances.”    D.C. v.

Wesby, 138 S. Ct. 577, 588 (2018).    “Indeed, the law is

particularly tolerant with respect to the mens rea element of a

crime on a probable cause showing.”    874 F.3d at 86 (citing

Zalaski v. City of Hartford, 723 F.3d 382, 393 (2d Cir. 2013)).

Therefore, even if probable cause was required with regard to

each element of a crime requiring mens rea, the mens rea can be

derived from circumstantial evidence.    Alhovsky v. Paul, 406 F.

App'x 535, 537 (2d Cir. 2011)(finding probable cause as to the

intent element of Placing a False Bomb or Hazardous Substance in

The First Degree N.Y. Penal Law § 240.62, where “officers of

reasonable competence could believe that an abandoned device

                                 18
that looked like a bomb, was left at a Starbucks in New York

City, and was not claimed over a course of days, was place[d]

... under circumstances in which it is likely to cause public

alarm or inconvenience.”); United States v. Nelson, 500 F. App'x

90, 94 (2d Cir. 2012)(finding probable cause where perpetrator

was found to have the requisite mens rea based on circumstantial

evidence).   Here based on the totality of the record before the

court, there was probable cause to arrest defendant for

aggravated harassment and criminal mischief.

           Aggravated harassment in the second degree requires

physical injury or communication of threats using electronic

means.   See N.Y. Penal Law 240.30.   This includes communicating

or causing to be communicated “by telephone, by computer or any

other electronic means, or by mail, or by transmitting or

delivering any other form of communication, a threat to cause

physical harm to, or unlawful harm to the property of, such

person, or a member of such person's same family or household.”

Id. at 240.30 (1).   Aggravated harassment also includes when,

“with the intent to harass, annoy, threaten or alarm another

person, [an individual] strikes, shoves, kicks or otherwise

subjects another person to physical contact thereby causing

physical injury to such person or to a family or household

member of such person.”   Id. at 240.30 (4).   Aggravated



                                19
harassment in the second degree is a class A misdemeanor.     See

Generally Id.

          “A person is guilty of criminal mischief in the fourth

degree when, having no right to do so nor any reasonable ground

to believe that he or she has such right, he or she:

. . . Intentionally damages property of another person; or . . .

Recklessly damages property of another person in an amount

exceeding two hundred fifty dollars.”   N.Y. Penal Law § 145.00

Criminal mischief in the fourth degree is a class A misdemeanor.

Id.

          The facts available to Detective Fusco in the

handwritten Domestic Incident Report, in the typed statement in

the Omniform System Complaint, and from Detective Fusco’s

interview with the victim established the following: defendant

banged on the victim’s window, attacked the victim, threatened

the life of the victim and her son by phone and text, attempted

to push his way into the victim’s home, attacked and pushed the

victim, broke a glass panel on her front door after being denied

entry to the victim’s home, and placed the victim in fear.     (See

Tr. 22:24-23:7; GX 1; GX 4; ECF 36-1, Detective Fusco Telephone

Interview Report.)   These acts are sufficient to establish

probable cause for aggravated assault in the second degree under

the physical injury prong and the electronic means prong.



                                20
          The officer responding to the scene was told by the

victim that defendant first banged on the window and later

struck and broke the glass in the victim’s front door during the

same encounter in which the victim stated that defendant

attacked her and tried to forcefully enter her home.    The

totality of this information would give a reasonable police

officer probable cause to believe that defendant intentionally

damaged the victim’s property and that there was probable cause

to arrest defendant for criminal mischief.    Defense counsel’s

theoretical argument, for which he cites no authority, that a

“person does not ordinarily punch a glass window with the intent

of breaking it [as] doing so would ordinarily do serious harm to

the perpetrator’s hand,” is insufficient to negate what a

reasonable officer might consider to be reasonable evidence of

intent to damage property.   (See ECF No. 34 at 4.)   Further,

because the mens rea element of a crime is often difficult to

ascertain, police officers are given great latitude when

determining probable cause in crimes requiring intent.    See

Ganek, 874 F.3d at 86 (citation omitted).    “[P]robable cause

does not require officers to rule out a suspect’s innocent

explanation for suspicious facts.”   D.C. v. Wesby, 138 S. Ct. at

588; see also 874 F.3d at 86 (citing Fabrikant v. French, 691

F.3d 193, 216 (2d Cir. 2012)(“Innocent explanation consistent

with facts alleged does not negate probable cause.”).

                                21
       b. Officer Rivera Properly Relied on The ICard to

          Establish Probable Cause for Arresting Defendant

          “The relevant inquiry [to determine the validity of an

arrest] is into the information in possession of the arresting

officer at the time of the arrest.”   2015 WL 1198084, at *4

(citing Peterson v. County of Nassau, 995 F. Supp. 305, 313

(E.D.N.Y.1998)).   In the instant case, the relevant inquiry is

whether Officer Rivera had sufficient knowledge to form probable

cause for the search of defendant’s person, the arrest of

defendant and the seizure of evidence.

          Law enforcement officers are permitted to search or

arrest individuals based on information acquired from materials

issued by other law enforcement officers, under the “collective

knowledge doctrine.”

          Under the collective or imputed knowledge doctrine, an
          arrest or search is permissible where the actual
          arresting or searching officer lacks the specific
          information to form the basis for probable cause or
          reasonable suspicion but sufficient information to
          justify the arrest or search was known by other law
          enforcement officials initiating or involved with the
          investigation.

United States v. Colon, 250 F.3d 130, 135 (2d Cir. 2001); see

also Whiteley v. Warden, Wyo. State Penitentiary, 401 U.S. 560,

568(1971)(“To prevent arresting officers from acting on the

assumption that fellow officers who call upon them to make an

arrest have probable cause for believing the arrestees are


                                22
perpetrators of a crime would, it is argued, unduly hamper law

enforcement.”); United States v. Babilonia, 854 F.3d 163, 178 (2d

Cir. 2017)(citations omitted)(“Even if the law enforcement

officer actually conducting the search lacks the relevant facts

to support probable cause, the search may nonetheless be

permissible if the officer acted on the assessment or

instructions of other officers who did have such facts.”).

Under this doctrine, a police officer may act reasonably in

relying on information from other law enforcement officers, even

if he is not personally aware of the facts that provided the

probable cause underlying the information he received.    Colon,

250 F.3d at 135.

          Pursuant to the collective knowledge doctrine, the

arresting officers had probable cause to stop defendant as (1)

the ICard was properly issued pursuant to the March 31, 2018

Complaint, and (2) the arresting officers were entitled to rely

on the ICard in concluding that there was probable cause to

arrest defendant in connection with the March 2018 Harassment

Complaint.

          Defendant cites two cases, United States v. Colon and

United States v. Hensley, 469 U.S. 221(1985), in support of his

argument that the government must establish that the ICard was

based on probable cause.   (See ECF No. 21-1 at ¶ 7.)   Taken

together, however, the cases support the issuance of the ICard

                                23
and the arresting officer’s reliance on the ICard.    In Colon,

the Second Circuit held that the knowledge of a 911 operator,

who received information from an anonymous caller sufficient to

provide reasonable suspicion supporting a stop and frisk but who

lacked training to assess whether reasonable suspicion existed,

could not be imputed to the police department dispatcher who the

operator gave a less detailed account of the facts.    250 F.3d at

137-138.   The Second Circuit held that the collective knowledge

doctrine, which is “the undisputed proposition that knowledge

may be imputed among law enforcement officials,” did not apply

to the 911 operator because the operator lacked specialized law

enforcement training.   Id. at 136–37.   The Second Circuit

explained that had the 911 operator conveyed all the facts to

the police department dispatcher, a law enforcement officer, or

the arresting officers, the officers could have concluded that

reasonable suspicion existed and a stop and frisk was

appropriate.   Id. at 138.

           In the instant case, Detective Fusco, a trained and

experienced law enforcement officer, entered a detailed

description of an incident which he assessed, in writing, as

providing probable cause for an arrest for aggravated harassment

in the second degree.   (ECF No. 22 at 3.)   Officer Rivera, also

a trained law enforcement officer, read the assessment, and

decided to patrol for defendant in connection with the conduct

                                24
described in the ICard.   (Id.)   Officer Rivera, working together

with other officers from the 73rd Precinct, and relying on the

information provided in the ICard, arrested defendant.     (Id. at

4.)

          Hensley, another case cited by defendant, also

supports the collective knowledge doctrine.     In Hensley, the

Supreme Court held, “if a flyer or bulletin has been issued on

the basis of articulable facts supporting a reasonable suspicion

that the wanted person has committed an offense, then reliance

on that flyer or bulletin justifies a stop to check

identification.”   469 U.S. at 232.    Further, the Supreme Court

explained,

          [A]ssuming the police make a Terry stop in objective
          reliance on a flyer or bulletin, we hold that the
          evidence uncovered in the course of the stop is
          admissible if the police who issued the flyer or
          bulletin possessed a reasonable suspicion justifying a
          stop . . . and if the stop that in fact occurred was
          not significantly more intrusive than would have been
          permitted the issuing department.

Id. at 233.

          Defendant argues that, “the law is less than clear as

to whether reasonable suspicion [rather than probable cause] is

an appropriate basis for a Terry stop based on a non-

contemporaneous misdemeanor; [as] the Supreme Court has only

specifically authorized such an intrusion based on more

immediate criminal conduct, or a previously completed felony.


                                  25
(Id. at 2 (citing United States v. Hensley, 469 U.S. 221 (1985);

see also United States v. Haynesworth, 879 F. Supp.2d 305, 312

(E.D.N.Y. 2012) aff'd, 568 F. App'x 57 (2d Cir. 2014) (denying

motion to suppress evidence recovered during a stop related to

the investigation of a completed misdemeanor and noting issue

remains open in the Second Circuit)).)   Neither Hensley nor

Haynesworth, prohibit stops and seizures in the case of

misdemeanors.   Haynesworth makes it clear that although “neither

the United States Supreme Court nor the Second Circuit

has imposed a bright line test for when a Terry Stop to

investigate a completed crime is forbidden,” the police stop

challenged therein was permissible as, “the Government has a

strong interest in solving crimes and . . . . larceny can pose a

threat to public safety because the crime involves an inherent

risk of confrontation.”   See Haynesworth, 879 F. Supp. 2d at

311–12 (internal citations omitted).   A similar analysis could

apply in the instant case, as the victim informed law

enforcement officers that defendant physically confronted her,

pushed her and tussled with her as he attempted to force his way

into her home, struck and broke a glass panel in her door and

threatened to kill her and her minor child.   Further, the

government alleges that there was probable cause for the search

and seizure of defendant’s person and property, and not just

reasonable suspicion.

                                26
          Additionally, New York courts have held that police

officers had probable cause to arrest defendants on drug

charges, including charges for possession of drugs, based on the

collective knowledge doctrine, often referred to in the state

context as the “fellow officer rule.”   See e.g. People v.

Soviero, 772 N.Y.S.2d 710,711 (2d Dep’t 2004)(denying motion to

suppress and holding that a police officer had probable cause to

arrest the defendant on drug charges where the officer received

a radio alert from a fellow officer indicating the officer had

observed the defendant smoking marijuana); People v. Dobere, 749

N.Y.S.2d 114, 117 (3d Dep’t 2002)(finding probable cause under

the fellow officer rule to stop a suspect for the purpose of

arresting him for the sale of marijuana).

          Based on the collective knowledge doctrine, Officer

Rivera had probable cause to arrest defendant based on the ICard

and the information available to Officer Rivera at the time of

the arrest.




                               27
  IV.     Conclusion

            The government has established proper probable cause

for Detective Fusco’s issuance of the ICard and Officer Rivera’s

arrest of defendant.    Defendant’s Motion to Suppress Evidence is

denied.



SO ORDERED.

Dated:      February 6, 2019
            Brooklyn, New York


                                      __________/s/_______________
                                      Hon. Kiyo A. Matsumoto
                                      United States District Judge




                                 28
